Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wanda Scott appeals the district court’s order denying her motion for waiver of PACER fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. South Carolina, No. 6:08-cv-01684-GRA, 2009 WL 750419 (D.S.C. Mar. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately *865presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.